This judgment for costs was taken as a matter of course. Under the conditions which obtain here costs may be granted by the court but not otherwise. ~ (Civ. Prac. Act, § 1476.) The parties stipulate that the court may consider this matter as though a reargument had been granted. [See ante, p. 706. See, also, 251 App. Div. 919.] Judgment, dated January 2, 1936, wherein Leona M. Crisp recovered a judgment for costs and disbursements, amounting to $96.75, against Clarence Goff, the plaintiff in the action, and which judgment appears in the record on appeal at pages 130 and 131, is reversed, on the law and facts, with costs in this court to the appellant Goff. Hill, P. J., Rhodes Crapser, Bliss and Heffernan, JJ., concur.